Citation Nr: 0300189	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  97-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 26, 
1967 to April 20, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran subsequently perfected this 
appeal.

In June 1998 and October 2001, the Board remanded this 
case for further development.  The case has since returned 
to the Board.  


FINDINGS OF FACT

1. VA has satisfied its statutory duty to notify and to 
assist.

2. The veteran has a currently diagnosed psychiatric 
disability; however, there is no medical evidence 
relating such disability to her active service and there 
is no medical evidence of a preexisting psychiatric 
disability aggravated by active service. 


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  In January 2002, the RO sent a letter to 
the veteran informing her of the enactment of the VCAA and 
of VA's duty to notify and to assist.  The letter also 
advised her regarding obtaining representation.  This 
correspondence was returned to sender marked "NOT AT THIS 
ADDRESS."

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
The veteran submitted medical records from the VA medical 
center in Asheville dated in 1982, 1984 and 1986.  The 
veteran has identified private treatment records and in 
1996, provided authorizations for release of these 
records.  In a June 1998 letter, the veteran was requested 
to complete authorizations for the facilities where she 
had received treatment for her psychiatric disability 
since discharge from service.  She was also requested to 
identify VA treatment and informed that the RO would 
obtain those reports.  Additional information regarding 
treatment was not received.  In the January 2002 letter, 
the veteran was again requested to identify all relevant 
treatment records and to provide authorizations.  The 
Board acknowledges that the veteran did not receive this 
letter, but VA has made every reasonable attempt to 
identify relevant evidence and obtain it.  Though the RO 
did not request all identified records in 1996, the 
veteran has not provided current authorizations to obtain 
relevant records, and without current authorizations it is 
not possible to obtain identified private treatment 
records.  Service medical and service personnel records 
have been obtained and the veteran was provided a VA 
examination in October 1996.

As discussed, the veteran has not received relevant 
correspondence, including the January 2002 letter 
regarding the VCAA.  On review of the claims folder, it 
appears that at the time it was sent to the latest address 
of record.  On her original claim for compensation in June 
1996, the veteran identified her address as a correctional 
unit in Chesterfield, Virginia.  In May 1998, the veteran 
reported an address change to Chesapeake, Virginia.  In 
June 1998, correspondence was submitted on behalf of the 
veteran indicating that she had received notification of 
the remand in her case and she wanted to notify of a 
change in address.  The new address provided was the 
correctional unit in Chesterfield.  A March 2000 
supplemental statement of the case (SSOC) was sent to the 
identified address and there is no indication that it was 
returned as undeliverable.  The October 2001 Board 
decision was also sent to this address and was returned to 
sender marked "NOT DELIVERABLE AS ADDRESSED."  

Report of contact dated in July 2002 indicates that 
directory assistance was contacted and there was no 
listing for the veteran.  It further indicated that all 
mail had been returned and that the veteran's whereabouts 
were unknown.  In November 2002, the RO sent 
correspondence to the previous address in Chesapeake and 
no response was received from the veteran.  

The Board notes that "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden 
on the part of the VA to turn up heaven and earth to find 
him.  It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to 
locate him at the alternate known address before finding 
abandonment of a previously adjudicated benefit."  Hyson 
v. Brown, 5 Vet. App. 262, 264 (1993).  With regard to the 
pending claim, VA has not had any correspondence directly 
from the veteran since May 1998 and it appears that she 
has not kept VA informed of her address.  Without a 
current and correct address, the previously requested 
development is not possible.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran contends that she has a psychiatric disability 
as a result of her military service.  She claims that 
while she was in basic training she was thrown into shock 
by being locked in an observation unit in a mental ward 
for about two weeks.  She reports that it was a "severe 
prison-type experience" which effected her for life, 
eventually leading her to a state prison.  She claims that 
she has experienced many panic attacks since 1967, that 
her condition has worsened over the years, and that she is 
unable to function without medication. 

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  A preexisting disease will be considered 
to have been aggravated by active military service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.304 (2002).

The record contains evidence of a current disability.  The 
veteran underwent a VA examination in October 1996.  She 
reported that after about one week in the Navy she began 
to experience panic attacks.  Currently, she claims to 
have daily panic attacks.  She was not sure if there was a 
history of this prior to being in the Navy.

Objectively, the veteran was appropriate, pleasant and 
cooperative.  There was no evidence of any gross organic 
dysfunction or any symptoms of a formal thought 

disorder.  The veteran was not particularly anxious and 
her greatest distress seemed to be related to her current 
incarceration.  Diagnosis was as follows:  

1. Panic disorder.  It does appear that 
the veteran does have symptoms of 
panic disorder that seem to be 
connected to complex dynamics that 
she has when she does not like the 
environment that she is in.
2. Nonspecific personality disorder.  
The veteran clearly has some 
difficulties that lead her to get 
into difficulty with the law and 
winds up having difficulties and 
interactions with others when she 
easily feels aggrieved....

An August 1997 report from the Commonwealth of Virginia, 
Department of Corrections indicates that the veteran was 
evaluated at the request of the parole board.  It was 
noted that her propensity for violence and/or acting out 
was low but that the issue of ability to conform and make 
decisions is more in doubt.  Overall prognosis was fair 
and it was determined that she would not pose a physical 
threat in society.

Notwithstanding a currently diagnosed disability, service 
connection also requires a relationship between that 
disability and the veteran's military service.  There is 
no evidence of a diagnosed psychiatric disability during 
service and service records are negative for any 
complaints or treatment for panic or anxiety attacks.  
Enlistment examination in November 1966 revealed no 
psychiatric abnormalities.  Examination for discharge on 
April 14, 1967 indicated that "psychiatric" was normal 
upon clinical evaluation.  The following was noted:

This member's qualifications do not 
warrant her retention in the service.  
She is not in need of hospitalization.  
Her condition existed prior to entry 
and has not been aggravated by the 
service.  If discharged she will not be 
a menace to herself or others.  It is 
recommended that she be discharged by 
reason of "unsuitability."  

A Report of Aptitude Board dated April 18, 1967 indicates 
that the veteran completed 9 weeks of training and in her 
twelfth week of active duty was admitted to REU on April 
13, 1967 from an RTC(W) board by reason of accumulation of 
demerits and poor academic performance.  The company 
commander reported that the veteran seemed to be more 
interested in herself and appearance and did not seem 
interested in the academic field.  It was noted that she 
was having marked adjustment difficulties, performed 
poorly in military and academic areas, and showed no 
motivation for continued service.  Marked hedonism and 
emotional immaturity were also noted.  It was determined 
that she met the minimum standards and retention would not 
jeopardize her health or endanger her service associates.  
Therefore, she was ineligible for discharge by reason of 
physical or mental disability.  The veteran was not 
recommended for reenlistment and was discharged by reason 
of unsuitability.  

In a November 1996 statement, the veteran reported that 
her panic attacks were less pronounced during her early 
20's and were more easily controlled with alcohol and 
marijuana.  She indicated treatment beginning in 1973 or 
1974 (approximately 6 years after discharge) for anxiety, 
insomnia and depression, with continued treatment over the 
years.  

On review of the record, there is no competent medical 
evidence relating the veteran's current disability to her 
service or events therein.  On the contrary, the October 
1996 examination suggests the veteran's greatest distress 
was related to current living conditions in prison and 
that her panic disorder seemed to be connected to the 
complex dynamics that she has when she does not like the 
environment she is in.  Further, there is no medical 
evidence of a preexisting psychiatric disability that was 
aggravated during the veteran's period of active service.  

As the preponderance of the evidence is against the claim 
for service connection for a psychiatric disability, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

Service connection for a psychiatric disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

